PER CURIAM.
This appeal is under § 59.04, Fla.Stat., F.S.A., from an order granting a new trial after a verdict in an automobile accident case. Appellant assigns as error the failure of the trial judge to indicate in the order granting new trial the ground on which the motion for it was granted, as required by § 59.07(4), Fla.Stat., F.S.A., and rule 2.6(d), F.R.C.P., 31 F.S.A. Because the order granting new trial failed to state the ground or grounds on which it was granted, it is hereby reversed (Gaskill v. Montague, Fla.App.1961, 128 So.2d 420; Fulton v. Poston Bridge & Iron, Inc., Fla.App.1960, 122 So.2d 240; Means v. Douglas, Fla.App.1959, 110 So.2d 88; Ebersole v. Tepperman, Fla.1953, 65 So.2d 564); and the cause is remanded with directions as provided for in said § 59.04, id., “that final judgment be entered in the trial court for the party obtaining the verdict, unless motion in arrest of judgment or for judgment non obstante veredicto be made and prevail.”
Reversed and remanded.